Citation Nr: 1136155	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  05-05 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder.

3.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Hugh F. Daly, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's claim for entitlement to service connection for PTSD was reopened by the Board in October 2008, and all claims were remanded by the Board for additional development at that time.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD.

2.  The Veteran's PTSD diagnosis has been linked by a VA examiner to an in-service stressor related to hostile military activity which is consistent with the place, type, and circumstance of the Veteran's service.

3.  The Veteran's current diagnosis of asthma is not attributable to active duty service.


CONCLUSIONS OF LAW

1.  PTSD was incurred during active duty service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Asthma was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

In the instant case, the Veteran's claim for entitlement to service connection for PTSD is granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  

As to the Veteran's claimed respiratory disorder, in Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Id. at 486.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A letter dated in June 2002, prior to the initial adjudication of his claim, informed the Veteran of the information necessary to substantiate his claim for direct and secondary service connection.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  An additional letter, dated March 2006, provided information with regard to the assignment of disability ratings and effective dates.  See Dingess/Hartman.

Further, the claimant's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Thus, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  See Quartuccio.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Pursuant to an October 2008 Board remand, a VA examination to ascertain the current nature and extent of the Veteran's asthma disorder was provided June 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is adequate, as the examiner noted a detailed review of the claims file and provided findings relevant to the issue at hand.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2010).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Service connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  

The United States Court of Appeals for Veterans Claims held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).  Prior to July 13, 2010, a claimed non-combat stressor must have been verified - the appellant's uncorroborated assertions were not sufficient to verify a non-combat stressor.  See Cohen; see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

However, effective July 13, 2010, 38 C.F.R. §3.304(f) was amended to add a new paragraph, §3.304(f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

As such, the Veteran's claim will be viewed in light of the amended language of the regulation.

Here, the Veteran alleges that he has a current diagnosis of PTSD, stemming from traumatic in-service events, as well as an asthma disorder which is etiologically-related to active service.  As to the first issue, PTSD, the Veteran has been afforded several PTSD evaluations during the appellate period.  The Board further notes that the Veteran has been diagnosed with PTSD on several occasions.  He contends that he is entitled to service connection for PTSD related to stressful events he experienced in Vietnam.  See appellant's statements dated in August 2002, May 2007 and May 2008.  Specifically, he has reported being traumatized in service by: (1) his assignment to load and unload coffins of deceased soldiers that sometimes came open, (2) having his airplane mortared when he first arrived in Vietnam and (3) being exposed to sniper, mortar and artillery fire that included a direct hit on a barracks at "Gunfighter Village" in August 1969 or September 1969.  See July 1992 VA examination report; May 1995 statement in support of claim; July 1995 statement in support of claim.  The record reveals that the RO attempted to verify all of the alleged stressors noted above.  However, the Veteran's previously-filed claims for PTSD were ultimately denied in rating decisions dated in November 1993 and February 1996 on the basis of a lack of a verifiable stressor service event upon which a diagnosis of PTSD could be made.  

The Board observes that the Veteran contends that he was traumatized in service while imprisoned in a correctional facility at Da Nang Air Base from February 1969 to July 1969.  See May 2007 and May 2008 statements in support; August 2008 correspondence with evidence, p. 2.  Specifically, the Veteran stated that during this time frame, there was a massive explosion at a bomb dump at Da Nang that terrified him.  See August 2008 correspondence with evidence, p. 3.  He reported that this explosion occurred on or about April 27, 1969; that he was locked in the brig; and that feared that he was not going to be released.  He indicated that he was finally released from the brig and told to run towards trucks outside where he was to be transported away.  When he got outside, the Veteran stated that he was underneath what seemed like a mushroom cloud from the nearby dump; that munitions continued to explode; and that the explosions were so powerful that the ground seemed to drop three feet under his feet.  In addition, he stated that bomb fragments were falling from the sky and that people were getting hit by them; and that he thought he was going to die.  In support of his statement, he submitted pictures taken from the internet that purportedly show the aftermath of a bomb dump explosion at Da Nang on April 27, 1969.

In November 2005, a VA Progress Note provided a questionable diagnosis of PTSD, with a referral for further assessment.  It was noted that the Veteran was in a combat zone, and that he transported dead bodies.  See VA Progress Note, November 22, 2005.  On March 27, 2006, a VA report diagnosed the Veteran with PTSD, as well as alcohol and substance dependence.  A VA outpatient report, dated December 18, 2006, diagnosed the Veteran with PTSD.  The examiner stated that the diagnosed was based on the Veteran's symptoms such as re-experiencing, intense psychological distress due to triggers, and physiological reactivity upon exposure to internal or external cues that resemble and aspect of trauma.  Avoidance and arousal symptoms were present as well.  The Veteran was also diagnosed with major depressive disorder at that time.

The Veteran participated in a residential PTSD program in December 2006.  At that time, he was diagnosed with PTSD pursuant to DSM-IV criteria, and based upon stressors to include the handling of dead bodies and witnessing injuries while on the flight line.  Several other VA treatment reports diagnosed the Veteran with various substance dependence disorders, some reports diagnosing only substance dependence (see VA report, August 30, 2007), while others diagnosed a combination of PTSD and substance dependence (see VA report, November 13, 2007).  

In January 2008, the Veteran was again diagnosed with PTSD per DSM-IV criteria.  An additional VA outpatient treatment report, dated in May 2008, noted that the Veteran received inpatient PTSD treatment in 1996, as well as treatment in a residential PTSD program in 2006.  At that time, the Veteran reported that he was sent to Da Nang Air Force Base in Vietnam for special handling of air freight.  His duties also included loading coffins onto airplanes.  The Veteran noted the existence of a "makeshift morgue," while also claiming exposure to hazardous chemicals.  He reported that the base was mortared day and night, and that he worked on the flight line (which was the target of the mortars).  He witnessed explosions, to include a 6000 gallon fuel bladder, as well as the deaths of several people, to include one incident in which several GI's were killed directly in front of him.  Following an interview, the examiner diagnosed the Veteran with PTSD pursuant to DSM-IV criteria, noting that "combat in Vietnam" was related to that diagnosis.  See VA outpatient report, May 21, 2008.  

In June 2010, the Veteran was afforded a VA psychiatric examination.  At that time, the examiner noted that the Veteran had multiple prior diagnoses, specifically depressive disorder and paranoid personality disorder, most of which were related to chemical dependency.  The examiner also noted a documentation of possible schizophrenia, a mood disorder, and an impulse control disorder.  Regarding PTSD, it was noted that the Veteran had multiple diagnoses of PTSD "BY HISTORY" [emphasis in original].  The Board points out that this statement is, at the least, misleading, in that the Veteran's record is replete with multiple PTSD diagnoses conforming to DSM-IV criteria.  See, e.g., McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that the requirement of current disability is satisfied when the claimant has disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  The examiner went on to state that the Veteran had at least 10 chemical dependency admissions since 1991.  The examiner further stated that the Veteran had numerous periods of homelessness, the longest stint two years in length.

Turning to the Veteran's service treatment records, the examiner pointed out that on May 24, 1971, it was noted that there was no evidence of a physical or mental disorder that would disqualify the Veteran from service.  It was also noted that the Veteran denied nightmares, trouble sleeping, depression, nervous trouble, or loss of memory at the time of his June 1971 separation examination.

Following a psychiatric interview, in which the Veteran recalled prior stressor statements already discussed herein, the Veteran explained that he felt depressed and anxious in the military, which ultimately led to his use of drugs.  In response, the examiner noted that the Veteran began drinking at age 12, and that he was using recreational drugs at an early age.  In contrast, the examiner observed that the Veteran began snorting cocaine during his period of active service.  The Veteran reported alienation from his family, as well as other psychiatric symptoms such as nightmares, depression, and panic attacks.  The examiner diagnosed the Veteran with a mood disorder, not otherwise specified, as well as polysubstance dependence.  PTSD was not diagnosed.  As to the disorders which were diagnosed, the examiner opined that the Veteran had long-standing dependency issues which preexisted his entry into active duty, and were not caused by service.  While the Veteran stated that his dependency issues were aggravated by service, this theory was not addressed by the examiner.  Instead, the examiner noted that the Veteran's substance disorders were due to his own willful conduct alone, noting further that the Veteran's mood improves when he "sobered up."  

During the interview, the Veteran's mood was not depressed, nor did he appear significantly anxious or bothered when discussing Vietnam memories.  As such, a diagnosis of PTSD was not warranted.  With regard to the Veteran's diagnoses, the examiner pointed to very recent (May 2010) VA records noting good social skills and good mood and affect to bolster the opinion that the Veteran had no significant social deficits that would be attributable to his military service.  See VA examination report, June 2010.

An additional VA outpatient report, dated August 5, 2010, diagnosed the Veteran with sub-threshold PTSD, noting exposure to combat as well as other factors to include economic, social, and housing issues.

Following a review of the Veteran's claims file, the Board has determined that VA medical evidence dated after the Veteran was discharged from service satisfies the first and second elements of a PTSD claim under the criteria of 38 C.F.R. § 3.304(f), because it shows that the Veteran has been diagnosed as having PTSD as a result of stressful incidents he reportedly experienced during service.  As to the VA examination report of June 2010, the Board notes that the examiner seemingly ignored several DSM-IV PTSD diagnoses, as well as a report from the U.S. Army and Joint Services Records Research Center (JSRRC), described in detail below, which verified that the Veteran's base in Vietnam was attacked when he was stationed there.

With regard to the third element (a link between the Veteran's diagnosis and an in-service stressor), the Board observes that the several VA examination reports provided a diagnosis of PTSD based upon the Veteran's claimed in-service stressors, to include the May 2008 report, which noted the Veteran's diagnosis was related to mortar attacks along the flight line, where the Veteran served.  See VA outpatient report, May 21, 2008.  Further, a stressor verification inquiry to the JSRRC revealed that, during the period of time the Veteran was stationed Da Nang Air Force Base (April 1969), the base sustained attacks on April 17, 1969; April 20, 1969; and April 24, 1969.  While the JSRRC was unable to verify the specific combat incidents and casualties, to include an ammunition explosion, the report did confirm that the Veteran's base was attacked while he was stationed at Da Nang.

Because the Veteran's MOS was "Air Freight Specialist" (see VA Form DD-214), and because the Veteran's stressor statement involved encountering mortar attacks during a period of time when he was stationed in Vietnam, during which the base where he was stationed received confirmed mortar fire, and would have been working on the flight line (or in the brig), the Board finds that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  See also 38 U.S.C.A. § 1154(a)(West 2002).  Therefore, the Veteran's lay testimony alone is sufficient to establish the occurrence of the claimed in-service stressor in this instance.  Because verification of his alleged PTSD stressors is not required, and because the Veteran has a diagnosis of PTSD linked to a claimed, in-service stressor, the Board finds that service connection for PTSD is warranted.  
 
As to the Veteran's remaining claim, records indicate that the Veteran has a current diagnosis of asthma.  See VA examination report, June 2010.  As such, the first element of Hickson is satisfied.  

Turning to his service treatment records, there is no evidence of complaints, treatment, or diagnosis of any respiratory disorder.  On enlistment in May 1967, the Veteran checked "No" to "asthma" and "shortness of breath."  Following an entrance examination, there was no mention of any respiratory disorder or defect.  On separation in June 1971, lungs and chest were "Normal."  While shortness of breath associated with bronchitis was present for one week, no chronic respiratory disorder, to include asthma, was diagnosed during active duty.  Further, although the Veteran checked "Yes" to "shortness of breath," on his June 1971 Report of Medical History, the Veteran checked "No" to "asthma" and in the narrative summary section it was explained that the Veteran had shortness of breath with bronchitis of one weeks' duration.  See VA Standard Forms 88 and 93, June 10, 1971.

Post service, the Veteran was diagnosed with asthma by VA in February 2002, with a private diagnosis in February 2001.  See VA treatment report, February 8, 2002.  Private treatment reports dated in August and September 2002 also diagnosed asthma, though no etiological opinion was provided.

The Veteran was also diagnosed with reactive airway disease, with chronic obstructive pulmonary disease, following a VA examination in October 2002.  This examination report documented that, although certain records were reviewed by the VA examiners, the examiners were not provided with the Veteran's claims file.  The examiner noted a history of asthma.  The Veteran reported that he experienced wheezing and shortness of breath, especially with exertion, since his teenage years.  He stated that he lied on his military application so that he could enlist.  He further noted that, during his period in Vietnam, his breathing would close up, and that he continued to have wheezing and shortness of breath on exertion.  See October 2002 VA examination report.  

Per a November 2002 VA outpatient report, the Veteran again reported asthma since early childhood, aggravated by anxiety, hot and cold weather, and increases in mold count.  

In light of the October 2002 examiner's statement, in addition to the separation examination which noted that he complained of shortness of breath upon separation from service that was not noted upon his service entrance examination, the Board concluded in October 2008 that the Veteran's asthma claim should be remanded to the RO for the purpose of obtaining a VA medical opinion to address whether the Veteran's current, post-service diagnosis of asthma/reactive airway was related to his period of active service. 

A VA pulmonary function test, performed in April 2010, confirmed the diagnosis of asthma, with a frequent wheeze.  The Veteran was afforded a VA examination in June 2010.  The claim file was reviewed.  It was noted that the Veteran was a smoker, smoking 2-3 cigarettes per day.  He stated that he had asthma as a child, but could not recall how many times he was hospitalized, or what type(s) of treatment he received.  He stated that he may have been diagnosed with asthma at Travis Air Force Base in 1968.  He further noted that he worked in special handling, and may have been exposed to anything (though he was unable to recall any airborne exposures during service, or the use of a respirator).  Some episodic inservice breathing problems were reported, mostly shortness of breath and wheezing, though he was never hospitalized.  The Veteran stated that he saw Navy examiners in Vietnam for breathing difficulty, and that he was placed on profile many times and provided inhalers for treatment.  He reported that he collapsed upon his return from Vietnam with breathing problems, and that he has been to the emergency room three times per year for treatment.  

The examiner stated that the Veteran had an asthma history prior to service, however there was no record of, and the Veteran could not recall, any increase in shortness of breath or wheezing during service, or in the years after discharge.  Current symptoms included wheezing and shortness of breath every day.  The Veteran reported a cough for the last 25 years.  He reported an asthma attack every eight weeks.  On examination, the chest was clear to auscultation, except for scattered airway wheezes.  There were no rales or ronchi.  The examiner confirmed the diagnosis of asthma.  The examiner opined that it was less likely than not that the Veteran's asthma was caused or aggravated by his period of active service.  In support of that opinion, the examiner noted that there was no evidence in the claims file to show that the Veteran was treated for breathing difficulty during his period of active service, or within 10 years after separation.  In fact, the Veteran himself was unable to recall any specific inservice exposure which may have caused or exacerbated his disorder, to include exposure to chemical substances.  While the examiner noted that the Veteran's asthma had become more symptomatic in recent years, this was most likely due to a long post-service history of tobacco, cannabis, and crack cocaine smoking.  See VA examination report, June 2010.   

As to whether the Veteran's asthma disorder preexisted service, the Board notes that, for the purpose of establishing service connection, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by active service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2010).  Under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

In the present case, the Board finds that the presumption of soundness attaches and has not been rebutted by the Veteran's own history, despite his reports during both VA examinations in which he revealed that he lied upon entrance, and that he suffered from asthma since childhood.  Here, the Veteran is competent to report in-service breathing difficulty from his period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran has been not shown to be competent to determine the etiology of his current disorder or to diagnose asthma.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As the record does not contain a diagnosis of asthma or relevant clinical findings related to asthma prior to his period of active duty, and because the Veteran's entrance examination is silent as to this issue, the Board finds that the Veteran's current statements that he has had asthma since childhood insufficient to meet the standard of clear and unmistakable evidence that the Veteran's asthma did, in fact, preexist service.  Accordingly, since the first prong of the criteria to rebut the presumption of soundness has not been met, the Veteran must be presumed to have been sound on entrance as to asthma.

As such, there remains only the question of whether the Veteran's claimed disorder was caused by, or incurred in, his period of active service.  In this case, the Board affords significant probative value to the June 2010 VA examination report.  The examiner reviewed the claims file in detail, to include prior VA examinations and all service treatment records.  The examiner noted that the Veteran's current diagnosis of asthma was less likely than not related to service, and a detailed rationale was provided to support that opinion, to include that the Veteran was unable to state that asthma was present during service.  Further, there is no indication of any treatment for asthma within the service treatment records, and the Veteran was unable to recall any such treatment.  Here, there is no finding of complaints, treatment, or diagnosis of asthma within that evidentiary record.  Moreover, while the Veteran stated in 2002 that there were instances during service of episodic breathing problems, the Veteran has not been found competent to link those inservice symptoms to a current asthma diagnosis.  Therefore, the Board finds that this case lacks any evidence to demonstrate either an inservice diagnosis of asthma, or a causal connection between his current asthma disorder and his period of active service.  

As to the assertions of the Veteran that his asthma had its onset during active service, and that he has experienced episodic breathing problems during service and since separation from active duty, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence. First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); 2009 WL 524737 (C.A. Fed.) (non-precedential) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).

As noted above, the Veteran is competent to report in-service breathing difficulty from his period of service to the present.  See Washington.  However, these statements do not provide a competent etiological link in this case between those episodes and his current diagnosis.  Moreover, as to credibility, they must be weighed against the other evidence of record, including the lack of any objective evidence of treatment for asthma during service or for years after service.  In addition, while the Veteran has been diagnosed with a current asthma disorder, the absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's current disability was present in service or related to service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  The Board finds the credibility of the Veteran's statement that he has had asthma since service to be lessened when considered with the record as a whole.  

In sum, the competent evidence does not establish that the Veteran's currently-diagnosed asthma disorder had its onset in service, or is etiologically-related to service.  While the Veteran has asserted that his asthma began or worsened during service, his contentions are simply unsupported by the record, to include a comprehensive VA medical opinion in June 2010.  The Veteran checked "No" to "asthma" on separation, and his reported breathing difficulty was linked by the examiner to a one-week period of bronchitis at that time.  As there is no competent medical evidence linking the Veteran's current asthma diagnosis to his period of active duty, the Veteran's claim for service connection must be denied.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance is against the Veteran's claim for entitlement to service connection for asthma.


ORDER

Entitlement to service connection for posttraumatic stress disorder (PTSD) is granted.

Entitlement to service connection for asthma is denied.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's remaining claim, pursuant to the duty to assist, his claim for entitlement to service connection for an acquired psychiatric disorder must be remanded for further development.  

The Veteran was afforded an additional psychiatric examination in June 2010.  At that time, the examiner noted that the Veteran had multiple prior diagnoses, specifically depressive disorder and paranoid personality disorder, most of which related to chemical dependency.  The examiner also noted a documentation of possible schizophrenia, a mood disorder, and an impulse control disorder.  However, the examiner failed to note multiple VA diagnoses of major depressive disorder, each conforming to DSM-IV criteria which apparently are not directly linked in the record to substance abuse.  In fact, in November 2002, it was noted that substance and alcohol abuse were in full remission.  See VA outpatient reports, November 27, 2002; December 18, 2006.

Instead, the examiner continually linked any currently-diagnosed disorder to the Veteran's heavily-chronicled polysubstance dependence.  The Veteran explained that he felt depressed and anxious in the military, which ultimately led to his use of drugs.  In response, the examiner noted that the Veteran's substance disorders were due to his own willful conduct alone, never providing an opinion as to whether multiple diagnoses of depression (and/or other diagnosed psychiatric disorders) not linked to polysubstance abuse, to include two diagnoses of major depressive disorder, were incurred in or caused by his period of active service.  Instead, the examiner simply pointed to recent VA records noting good social skills (and good mood and affect) to bolster the opinion that the Veteran had no significant social deficits that would be attributable to his military service.  See VA examination report, June 2010.

Since the development sought by the Board in this case has not been properly completed, another remand is now required to determine whether any current psychiatric diagnosis, independent of polysubstance abuse, was incurred in, or caused by, his period of active service.  If so, the examiner must also opine as to whether that disorder is manifested by symptoms wholly separate from the Veteran's service-connected PTSD.  38 C.F.R. § 19.9 (2010) (if any action is essential for a proper appellate decision, a Veterans Law Judge shall remand the case to the agency of original jurisdiction, specifying the action to be undertaken).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the June 2010 VA psychiatric examination, or, if the examiner is unavailable, schedule the Veteran for a new VA psychiatric examination to determine the nature and etiology of any current psychiatric disorder other than PTSD which has been granted by this decision.  If the Veteran does not currently suffer from other diagnoses of record other than PTSD, such as major depressive disorder, then the examiner must state that fact and provide a rationale to explain why the Veteran no longer meets the criteria for said diagnoses. 

All indicated tests and studies should be performed and all findings reported in detail.  The claims file should be reviewed by the examiner, and the examination report should reflect that review.  The examiner should provide a detailed rationale for the opinion and reconcile it with all pertinent evidence of record.  Specifically, the VA examiner's opinion should address the following:

A.  Diagnose all current psychiatric disorders.

B. Whether it is at least as likely as not that any current psychiatric disorder (other than PTSD) not linked to polysubstance abuse, to include depression, had its onset in, or is otherwise related to the Veteran's active service.

C. For any psychiatric disorder diagnosed (other than PTSD), describe in detail whether that disorder is manifested by symptoms wholly separate from the Veteran's now-service-connected PTSD.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If an opinion cannot be rendered without resorting to pure speculation, the examiner should explain why.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim should be readjudicated.  

If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


